Exhibit 10.4
 


 

 
 
ASSET PURCHASE AGREEMENT
 
DATED AS OF January 11, 2011
 
Minerco Resources, Inc.
 
AND
 
Energia Renovable Honduras S.A.
 


 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 

 1.0     PURCHASE AND SALE OF ASSETS.  1            1.1.  Agreement to Purchase
and Sell.  1    1.2.  Purchase Price.  1    1.3.  Payment of Purchase Price.  1
   1.4.  Closing.  2          2.0     REPRESENTATIONS AND WARRANTIES OF SELLER.
 2            2.1.   Existence and Good Standing.  2    2.2.   Corporate
Authority.  2    2.3.   Compliance with Law.   2    2.4.   Validity and Effect
of Agreements.  3    2.5.  No Required Consents or Defaults.   3    2.6.
 Affiliated Entities.   3    2.7.  Jurisdictions.  3    2.8.   Records.   3  
 2.9.  Financial Statements.  4    2.10.  Undisclosed Liabilities.   4    2.11. 
 Activity Since Unaudited Balance Sheet.   4    2.12.   Taxes.  5    2.13. 
 Title to The Project Property and Assets.   5    2.14.  Condition of Personal
Property.   5    2.15.  Real Estate and Leases.  6    2.16.   List of Contracts
and Other Data.  Schedule 2.16 sets forth the following:  6    2.17.  Business
Property Rights.  7    2.18.  No Breach or Default.   7    2.19.  Labor
Controversies.  7    2.20.    Litigation.  7    2.21.   Bank Accounts.  8  
 2.22.   Powers of Attorney.   8    2.23.  Insurance  8    2.24  No Brokers.  8
   2.25.    No Misrepresentation or Omission.   8          3.0   
 REPRESENTATIONS AND WARRANTIES OF BUYER.  8            3.1.  Existence and Good
Standing.  8    3.2.  Corporate Authority.  9    3.3.  Compliance with Law.   9
   3.4.    Authorization; Validity and Effect of Agreements.  9          4.0  
 OTHER COVENANTS AND AGREEMENTS.  9            4.1.   Indemnification by Seller.
 9    4.2.   Indemnification by Buyer. 10    4.3.   Tax Indemnity.  10    4.4.
 Conditions of Indemnification. 10    4.5.   Taxes and Expenses.   12    4.6. 
 Exclusive Dealing.   12    4.7.   Public Announcements.  13          5.0   
 CONDITIONS OF CLOSING.   13            5.1.   Buyer’s Conditions of Closing.
 13    5.2.   Seller’s Conditions of Closing.  14        

 
 
i

--------------------------------------------------------------------------------

 
 

 6.0     TERMINATION.   15            6.1.    Methods of Termination.  15  
 6.2.   Procedure Upon Termination.   15          7.0     MISCELLANEOUS.   16  
         7.1.   Notices.  16    7.2.  Execution of Additional Documents.   16  
 7.3.    Binding Effect; Benefits.   16    7.4.   Entire Agreement.  16    7.5. 
 Choice of Law; Venue; Jurisdiction; Attorneys’ Fees.   17    7.6.  Fair
Meaning.  17    7.7.   Mutual Drafting.  17    7.8.  Jurisdiction, Service of
Process.  18    7.9.   Survival.  18    7.10.   Counterparts.   18    7.11.
 Headings.   18    7.12.  Waivers.   18    7.13.   Merger of Documents.   18  
 7.14.    Incorporation of Exhibits and Schedules.  19    7.15.  
 Severability.   19    7.16.    Assignability.   19    7.17.  Binding on
Successors and Assigns.  19    7.18.   Third-Party Beneficiaries.  19    7.19.  
 Authority of Signers.   19

 

SIGNATURE PAGE – SAYAB WIND PROJECT  20       SCHEDULE 2.0  PROJECT DESCRIPTION
 21       SCHEDULE 2.6   AFFILIATED ENTITIES OF THE PROJECT  22       SCHEDULE
2.8   JURISDICTIONS WHERE THE PROJECT IS LICENSED TO DO BUSINESS  23      
SCHEDULE 2.12  UNDISCLOSED LIABILITIES  24       SCHEDULE 2.5  REAL PROPERTY
OWNED/LEASED BY THE PROJECT  25       SCHEDULE 2.17   REAL ESTATE AND LEASES  26
      SCHEDULE 2.18   LIST OF CONTRACTS AND OTHER DATA  27       SCHEDULE 2.19  
BUSINESS PROPERTY RIGHTS  28       SCHEDULE 2.22 PENDING LITIGATION  29      
SCHEDULE 2.23   BANK ACCOUNTS  30       SCHEDULE 2.25  INSURANCE POLICIES  31



 
ii

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is entered into and effective
this 12th day of January, 2011 (“Effective Date”), by and among Minerco
Resources, Inc., a Nevada corporation which is publicly traded on the Over-The
-Counter Bulletin Board (OCTBB: MINE) through its wholly owned subsidiary,
Minerco Honduras S.A., a Corporation formed and operated under the laws of
Honduras, hereinafter referred to as the “Buyer”, and Energia Renovable Honduras
S.A. (ERHSA), a Corporation formed and operated under the laws of Honduras
hereinafter referred to as the “Seller”, (hereinafter sometimes referred to
collectively as the  “Parties”).
 
WHEREAS, Seller desires to sell Buyer, and Buyer desires to purchase from
Seller, One Hundred percent (100%) of all of the Seller’s rights, title and
interest in and to a certain Wind Powered Electric Project located in Honduras
known as the “Sayab Wind Project” more specifically defined in Schedule 2.0
attached hereto and incorporated herein by reference, (hereinafter sometimes
referred to as the “Project”) for the consideration and upon the terms and
subject to the conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises, the provisions and the
respective agreements hereinafter set forth, the parties hereto hereby agree as
follows:
 
1.0  
Purchase and Sale of Assets.

 
1.1.  
Agreement to Purchase and Sell.
 
Upon the terms and subject to the conditions set forth in this Agreement and
upon the representations and warranties made herein by each of the parties to
the other, on the Closing Date (as such term is hereinafter defined), Seller
shall sell to Buyer, and Buyer shall  acquire from Seller, One Hundred percent
(100%) of all of the Seller’s rights, title and interest in and to a certain
Wind Powered Electric Project located in Honduras known as the “Sayab Wind
Project” more specifically defined in Schedule 2.0 attached hereto and
incorporated herein by reference.

 
1.2.  
Purchase Price.
 
Upon the terms and subject to the conditions set forth in this Agreement, in
reliance upon the representations, warranties, covenants and agreements of the
Seller contained herein, and in exchange for  One Hundred percent (100%) of all
of the Seller’s rights, title and interest in and to the Project, Buyer agrees
to deliver to Seller a total of 1,000,000 shares of the Buyer’s $.001 par value
common stock of Buyer (“Buyer’s Shares”) to be distributed to the Seller(s)
based upon Seller(s) respective pro rata percentage interest in the Project (the
“Purchase Price”). The shares shall be fully paid for and non-assessable when
issued and bear a restrictive legend in accordance with Rule 144 of the
Securities and Exchange Act of 1933 as amended.

 
Page 1 – Sayab Wind Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
1.3.  
Payment of Purchase Price.
 
The Purchase Price shall be payable as follows:

 
(A)  
Five Hundred Thousand (500,000) shares of the Buyer’s common stock shall be
delivered to Seller or Seller’s assign within 30 days of the transfer of title
as defined in Section 1.4.

 
(B)  
Five Hundred Thousand (500,000) shares of the Buyer’s cmmon stock shall be
delivered to the Seller or Seller’s Assign upon Company having successfully
raised a minimum of Ten Million Dollars US ($10,000,000) to begin build out of
the Wind Farm in funding no later than Eighteen (18) months from the Closing
Date as defined in Section 1.4 herein subject to the terms and conditions set
forth in Section 6 of this Agreement.

 
(C)  
As additional consideration for this Agreement, Buyer shall pay to Seller a
royalty of 6% of the adjusted gross revenues, derived after all applicable
taxes, from the Project to prior to the completion of the payout. Furthermore,
Buyer shall pay to Seller a royalty of 12% of the adjusted gross revenues,
derived after all applicable taxes, from the Project to after the completion of
the payout for the life of the asset, including renewal, transfer or sale.
“Payout” is defined as, ALL associated costs related to the development of the
Project.

 
1.4.  
Closing.
 
The closing of the transaction contemplated herein (the "Closing") will be at
the office of Buyer on or before January 11, 2011, or at such other place or at
such other date and time as Seller and Buyer may mutually agree.  Such date and
time of Closing is herein referred to as the "Closing Date."

 
2.0  
Representations and Warranties of Seller.
 
The Seller represents and warrants to Buyer as follows:

 
2.1.  
Existence and Good Standing.
 
As of the Closing, the Project is duly licensed or qualified to do business and
is in good standing under the laws of all other jurisdictions in which the
character of the properties owned or leased by it therein or in which the
transaction of its business makes such qualification necessary.

 
2.2.  
Corporate Authority.
 
As of the Closing, the Project has all requisite corporate power and authority
to own its properties and carry on its business as now conducted.

 
Page 2 – Sayab Wind Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
2.3.  
Compliance with Law.
 
As of the Closing, the Project is not in default with respect to any order of
any court, governmental authority or arbitration board or tribunal to which the
Project and or the Seller is a party or is subject, and the Project is not in
violation of any laws, ordinances, governmental rules or  regulations to which
it is subject.  The Seller has obtained all licenses, permits and other
authorizations and has taken all actions required by applicable laws or
governmental regulations in connection with its business as now conducted which
are required and necessary for the Project viability.

 
2.4.  
Validity and Effect of Agreements.
 
This Agreement constitutes, and all agreements and documents contemplated hereby
when executed and delivered pursuant hereto will constitute, the valid and
legally binding obligations of the Seller enforceable in accordance with their
terms, except that enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium or other similar
laws of general application now or hereafter in effect relating to the
enforcement of creditors' rights generally and except that the remedies of
specific performance, injunction and other forms of equitable relief are subject
to certain tests of equity jurisdiction, equitable defenses and the discretion
of the court before which any proceeding therefore may be brought.

 
2.5.  
No Required Consents or Defaults.
 
The execution and delivery of this Agreement by the Seller does not and the
consummation of the transactions contemplated hereby will not (i) require the
consent of any person not a party to this Agreement, (ii) result in the breach
of any term or provision of, or constitute a default under, or result in the
acceleration of or entitle any party to accelerate (whether after the giving of
notice or the lapse of time or both) any obligation under, or result in the
creation or imposition of any lien, charge, pledge, security interest or other
encumbrance upon any part of the  Project pursuant to any provision of, any
order, judgment, arbitration award, injunction, decree, indenture, mortgage,
lease, license, lien, or other agreement or instrument to which Seller or the
Project is a party or by which any of them is bound, or violate or conflict with
any provision of the by-laws or articles/certificate of incorporation which may
relate to the Project as amended to the date of this Agreement.

 
2.6.  
Affiliated Entities.
 
Except as otherwise disclosed in Schedule 2.6 attached hereto, the Project does
not own, directly or indirectly, any interest in any corporation, business
trust, joint stock corporation, partnership or other business organization or
association.

 
2.7.  
Jurisdictions.
 
Schedule 2.8 contains a list of all jurisdictions in which the Project is
presently licensed or qualified to do business.  Both the Seller and the Project
has complied in all material respects with all applicable laws of each such
jurisdiction and all applicable rules and regulations of each regulatory agency
therein.  The Project has not been denied admission to conduct any type of
business in any jurisdiction in which it is not presently admitted as set forth
in such Schedule 2.8, has not had its license or qualifications to conduct
business in any jurisdiction revoked or suspended, and has not been involved in
any proceeding to revoke or suspend a license or qualification.

 
Page 3 – Sayab Wind Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
2.8.  
Records.
 
The corporate minute books of the Project to be delivered to Buyer at the
Closing shall contain true and complete copies of the articles of incorporation,
as amended to the Closing Date, bylaws, as amended to the Closing Date, and the
minutes of all meetings of directors and Seller and certificates reflecting all
actions taken by the directors or Seller without a meeting, from the date of
incorporation of the Project to the Closing Date is applicable.

 
2.9.  
Financial Statements.

 
Seller has furnished to Buyer (i) a compiled balance sheet and related statement
of income as of the end of the last fiscal quarter (the "Compiled Balance
Sheet"), and (ii) an unaudited balance sheet and related statement of income as
of March 30, 2010 (the "Unaudited Balance Sheet") (collectively the "Financial
Statements").  The Compiled Balance Sheet and the Unaudited Balance Sheet are
hereinafter collectively referred to as the "Balance Sheets."  The Financial
Statements fully and fairly set forth the financial condition of the Project as
of the dates indicated, and the results of its operations for the periods
indicated, in accordance with GAAP consistently applied, except as otherwise
stated therein and in the related reports of independent accountants.
 
2.10.  
Undisclosed Liabilities.

 
The Project has no liabilities or obligations whatsoever, whether accrued,
absolute, contingent or otherwise, which are not reflected or provided for in
the Financial Statements except (i) accounts payable and accrued expenses
arising after the date of the Unaudited Balance Sheet which were incurred in the
ordinary course of business, in each case in normal amounts and none of which is
materially adverse, and (ii) liabilities as and to the extent specifically
described in Schedule 2.12.
 
2.11.  
Activity Since Unaudited Balance Sheet.

 
Absence of Certain Changes or Events since the Date of the Unaudited Balance
Sheet.  Since the date of the Unaudited Balance Sheet, the Project has not:
 
(A)  
incurred any liability whatsoever, whether accrued, absolute, contingent or
otherwise, except those liabilities and obligations referred to in Section 2.12
above, and except in connection with this Agreement and the transactions
contemplated hereby;

 
(B)  
discharged or satisfied any lien, security interest or encumbrance or paid any
obligation or liability (fixed or contingent), other than in the ordinary course
of business and consistent with past practice;

 
(C)  
mortgaged, pledged or subjected to any lien, security interest or other
encumbrance any of its assets or properties;

 
(D)  
transferred, leased or otherwise disposed of any of its assets or properties
except for a fair consideration in the ordinary course of business and
consistent with past practice or, except in the ordinary course of business and
consistent with past practice, acquired any assets or properties;

 
Page 4 – Sayab Wind Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
(E)  
canceled or compromised any debt or claim, except in the ordinary course of
business and consistent with past practice;

 
(F)  
waived or released any rights of material value;

 
(G)  
except pursuant to those contracts listed on Schedules 2.18 and 2.19 hereto,
transferred or granted any rights under any concessions, leases, licenses,
agreements, patents, inventions, trademarks, trade names, service marks or
copyrights or with respect to any know-how;

 
(H)  
made or granted any wage or salary increase applicable to any group or
classification of employees or contract labor generally, entered into any
employment contract with, or made any loan to, or entered into any material
transaction of any other nature with, any officer or employee of the Project;

 
(I)  
entered into any transaction, contract or commitment, except (i) contracts
listed on Schedules 2.18 and 2.19 hereto and (ii) this Agreement and the
transactions contemplated hereby;

 
(J)  
suffered any casualty loss or damage (whether or not such loss or damage shall
have been covered by insurance) which affects in any material respect its
ability to conduct business, or suffered any casualty loss or damage in excess
of $25,000.00 and which is not covered by insurance; or

 
(K)  
declared any royalties, bonuses to profit sharing commitments, relating to the
Project or taken any steps looking toward the dissolution or liquidation of the
Project.

 
Between the date of this Agreement and the Closing, the Project will not,
without prior written notice to Buyer, do any of the things listed in
sub-paragraphs (A) through (K) above.
 
2.12.  
Taxes.

 
The Project (i) has duly and timely filed or caused to be filed all federal,
state, local and foreign tax returns (including, without limitation,
consolidated and/or combined tax returns) required to be filed by it prior to
the date of this Agreement which relate to the Project or with respect to which
the Project or the assets or properties of the Project are liable or otherwise
in any way subject, (ii) has paid or fully accrued for all taxes shown to be due
and payable on such returns (which taxes are all the taxes due and payable under
the laws and regulations pursuant to which such returns were filed), and (iii)
has properly accrued for all such taxes accrued in respect of the Project or the
assets and properties of the Project for periods subsequent to the periods
covered by such returns.  No deficiency in payment of taxes for any period has
been asserted by any taxing body and remains unsettled at the date of this
Agreement.  Copies of all federal, state, local and foreign tax returns of the
Project have been made available for inspection by Buyer.
 
Page 5 – Sayab Wind Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
2.13.  
Title to The Project Property and Assets.

 
The Project has good and marketable title to all of the properties and assets
reflected in the Balance Sheets and the Business Property Rights (as defined in
Section 2.20).  None of such properties or assets is, except as disclosed in
said Balance Sheets or the Schedules hereto, subject to a contract of sale not
in the ordinary course of business, or subject to security interests, mortgages,
encumbrances, liens or charges of any kind or character.
 
2.14.  
Condition of Personal Property.

 
All tangible personal property, equipment, fixtures and inventories included
within the assets of the Project are in good, merchantable or in reasonably
repairable condition and are suitable for the purposes for which they are
used.  No value in excess of applicable reserves has been given to any inventory
with respect to obsolete or discontinued products.  To the best of the Seller’s
knowledge, all of the inventories and equipment, including equipment leased to
others, are well maintained and in good operating condition.
 
2.15.  
Real Estate and Leases.

 
Schedule 2.15 contains a list of all real property owned by the Seller relating
to the Project or in which the Project has a leasehold or other interest
(whether as landlord, tenant or otherwise) and of any lien, charge or
encumbrance thereupon.  Such Schedule also contains a substantially accurate
description identifying all such real property and the significant rental terms
(including rents, termination dates and renewal conditions).  The improvements
upon such properties and use thereof by the Project conform to all applicable
lease restrictions, zoning and other local ordinances.
 
2.16.  
List of Contracts and Other Data.  Schedule 2.16 sets forth the following:

 
all computer software, patents and registrations for trademarks, trade names,
service marks and copyrights which are unexpired as of the date of this
Agreement and which are owned by the Seller or the Project for the benefit of
the Project, as well as all applications pending on said date for patents or for
trademark, trade name, service mark or copyright registrations, and all other
proprietary rights, owned or held by the Seller or the Project for the benefit
of the Project, and (ii) all licenses granted by or to the Project and all other
agreements to which the Seller or the Project for the benefit of the Project is
a party and which relate, in whole or in part, to any items of the categories
mentioned in sub-paragraph (A) above or to other proprietary rights of the
Seller or the Project for the benefit of the Project which are reasonably
necessary to, or used in connection with, the business of the Project;
 
all collective bargaining agreements, employment and consulting agreements,
executive compensation plans, bonus plans, profit-sharing plans, deferred
compensation agreements, employee pension or retirement plans, employee stock
purchase and stock option plans, group life insurance, hospitalization insurance
or other plans or arrangements providing for benefits to employees of the
Project;
 
all contracts, understandings and commitments (including, without limitation,
mortgages, indentures and loan agreements) to which the Project or the Seller
for the benefit of the Project is a party, or to which it or any of its assets
or properties are subject and which are not specifically referred to in
sub-paragraphs (A) or (B) above or in Schedule 2.18 hereof;
 
the names and current annual compensation rates of all employees of the Project;
and
 
all customer backlog which is represented by firm purchase orders, identifying
the customers, products and purchase prices.
 
True and complete copies of all documents and complete descriptions of all oral
understandings, if any, referred to in Schedules 2.17 and 2.18 have been
provided or made available to Buyer and its counsel.
 
Page 6 – Sayab Wind Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
2.17.  
Business Property Rights.

 
The property referred to in Section 2.19(A) above, together with (i) all
designs, methods, inventions and know-how related thereto and (ii) all
trademarks, trade names, service marks, and copyrights claimed or used by the
Project which have not been registered (collectively "Business Property
Rights"), constitute all such proprietary rights owned or held by the
Project.  The Project or the Seller for the benefit of the Project owns or has
valid rights to use all such Business Property Rights without, to the best of
Seller’ knowledge, conflict with the rights of others.  Except as set forth in
Schedule 2.19 hereto, no person or corporation has made or, to the knowledge of
Seller or the Project, threatened to make any claims that the operation of the
business of the Project is in violation of or infringes any Business Property
Rights or any other proprietary or trade rights of any third party.  To the
knowledge of Seller or the Project, no third party is in violation of or is
infringing upon any Business Property Rights.
 
2.18.  
No Breach or Default.

 
As of the Closing, the Project is not in default under any contract to which it
is a party or by which it is bound, nor has any event occurred which, after the
giving of notice or the passage of time or both, would constitute a default
under any such contract.  Seller have no reason to believe that the parties to
such contracts will not fulfill their obligations under such contracts in all
material respects or are threatened with insolvency.
 
2.19.  
Labor Controversies.

 
As of the Closing, the Project is not a party to any collective bargaining
agreement.  There are not any controversies between the Project and any of its
employees which might reasonably be expected to materially adversely affect the
conduct of its business, or any unresolved labor union grievances or unfair
labor practice or labor arbitration proceedings pending or threatened relating
to its business, and there are not any organizational efforts presently being
made or threatened involving any of the Project's employees.  The Seller on
behalf of the Project has not received notice of any claim that the Project has
not complied with any laws relating to the employment of labor, including any
provisions thereof relating to wages, hours, collective bargaining, the payment
of social security and similar taxes, equal employment opportunity, employment
discrimination and employment safety, or that the Project is liable for any
arrears of wages or any taxes or penalties for failure to comply with any of the
foregoing.
 
Page 7 – Sayab Wind Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
2.20.  
Litigation.

 
As of the Closing, Except as set forth in Schedule 2.22, there are no actions,
suits or proceedings with respect to the Project involving claims by or against
Seller or the Project which are pending or threatened against Seller or the
Project, at law or in equity, or before or by any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality in any jurisdiction in  the world.  No basis for any action,
suit or proceeding exists, and there are no orders, judgments, injunctions or
decrees of any court or governmental agency with respect to which Seller or the
Project has been named or to which Seller or the Project is a party, which
apply, in whole or in part, to the business of the Project, or to any of the
assets or properties of the Project or which would result in any material
adverse change in the business or prospects of the Project.
 
2.21.  
Bank Accounts.

 
The name of each bank, savings institution or other person with which the
Project has an account or safe deposit box and the names and identification of
all persons authorized to drawn thereon or to have access thereto are as set
forth on Schedule 2.23.
 
2.22.  
Powers of Attorney.

 
There are no persons holding powers of attorney from the Project.
 
2.23.  
Insurance.

 
A list of all insurance policies owned by the Project, together with a brief
statement of the coverage thereof, are as set forth on Schedule 2.25.
 
2.24.  
No Brokers.

 
Neither Seller nor the Project has entered into any contract, arrangement or
understanding with any person or firm which may result in the obligation of
Buyer or the Project to pay any finder's fees, brokerage or agent's commissions
or other like payments in connection with the negotiations leading to this
Agreement or the consummation of the transactions contemplated hereby, and
neither Seller nor the Project are aware of any claim or basis for any claim for
payment of any finder's fees, brokerage or agent's commissions or other like
payments in connection with the negotiations leading to this Agreement or the
consummation of the transactions contemplated hereby.
 
2.25.  
No Misrepresentation or Omission.

 
No representation or warranty by Seller in this Article 2 or in any other
Article or Section of this Agreement, or in any certificate or other document
furnished or to be furnished by Seller pursuant hereto, contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact necessary to make the statements contained therein not misleading
or will omit to state a material fact necessary in order to provide Buyer with
accurate information as to the Project.
 
Page 8 – Sayab Wind Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
3.0  
Representations and Warranties of Buyer.

 
Buyer represents and warrants to Seller as follows:
 
3.1.  
Existence and Good Standing.

 
As of the Closing, Buyer is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Nevada.  Buyer is duly
licensed or qualified to do business as a foreign corporation and is in good
standing under the laws of all other jurisdictions in which the character of the
properties owned or leased by it therein or in which the transaction of its
business makes such qualification necessary.
 
3.2.  
Corporate Authority.

 
As of the Closing, Buyer has all requisite corporate power and authority to own
its properties and carry on its business as now conducted.
 
3.3.  
Compliance with Law.

 
As of the Closing Buyer is not in default with respect to any order of any
court, governmental authority or arbitration board or tribunal to which Buyer is
a party or is subject, and Buyer is not in violation of any laws, ordinances,
governmental rules or regulations to which it is subject.  Buyer has obtained
all licenses, permits or other authorizations and has taken all actions required
by applicable laws or governmental regulations in connection with its business
as now conducted.
 
3.4.  
Authorization; Validity and Effect of Agreements.

 
The execution and delivery of this Agreement and all agreements and documents
contemplated hereby by Buyer, and the consummation by it of the transactions
contemplated hereby, have been duly authorized by all requisite corporate
action.  This Agreement constitutes, and all agreements and documents
contemplated hereby when executed and delivered pursuant hereto will constitute,
the valid and legally binding obligations of Buyer enforceable in accordance
with their terms, except that enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium or other
similar laws of general application now or hereafter in effect relating to the
enforcement of creditors' rights generally and except that the remedies of
specific performance, injunction and other forms of equitable relief are subject
to certain tests of equity jurisdiction, equitable defenses and the discretion
of the court before which any proceeding therefore may be brought.  The
execution and delivery of this Agreement by Buyer does not and the consummation
of the transactions contemplated hereby will not (i) require the consent of any
third party, (ii) result in the breach of any term or provision of, or
constitute a default under, or result in the acceleration of or entitle any
party to accelerate (whether after the giving of notice or the lapse of time or
both) any obligation under, or result in the creation or imposition of any lien,
charge, pledge, security interest or other encumbrance upon any part of the
Project pursuant to any provision of, any order, judgment, arbitration award,
injunction, decree, indenture, mortgage, lease, license, lien, or other
agreement or instrument to which Buyer is a party or by which it is bound, and
(iii) violate or conflict with any provision of the by-laws or articles of
incorporation of Buyer as amended to the date of this Agreement.
 
Page 9 – Sayab Wind Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
4.0  
Other Covenants and Agreements.

 
4.1.  
Indemnification by Seller.

 
Upon the terms and subject to the conditions set forth in Section 4.4 hereof,
Seller agree to indemnify and hold Buyer and the Project harmless against, and
will reimburse Buyer (or the Project if Buyer so requests) on demand for, any
payment, loss, damage (including incidental and consequential damages), cost or
expense (including reasonable attorney's fees and reasonable costs of
investigation incurred in defending against such payment, loss, damage, cost or
expense or claim therefore) made or incurred by or asserted against Buyer or the
Project at any time after the Closing Date in respect of any omission,
misrepresentation, breach of warranty, or nonfulfillment of any term, provision,
covenant or agreement on the part of Seller contained in this Agreement, or from
any misrepresentation in, or omission from, any certificate or other instrument
furnished or to be furnished to Buyer pursuant to this Agreement.
 
4.2.  
Indemnification by Buyer.

 
Upon the terms and subject to the conditions set forth in Section 4.4 hereof,
Buyer agrees to indemnify and hold Seller harmless against, and will reimburse
Seller on demand for, any payment, loss, damage (including incidental and
consequential damages), cost or expense (including reasonable attorney's fees
and reasonable costs of investigation incurred in defending against such
payment, loss, damage, cost or expense or claim therefore) made or incurred by
or asserted against Seller at any time after the Closing Date in respect of any
omission, misrepresentation, breach of warranty, or nonfulfillment of any term,
provision, covenant or agreement on the part of Buyer contained in this
Agreement, or from any misrepresentation in, or omission from, any certificate
or other instrument furnished or to be furnished to Seller pursuant to this
Agreement.
 
4.3.  
Tax Indemnity.

 
Upon the terms and subject to the conditions set forth in Section 4.4 hereof,
Seller agree to indemnify and hold Buyer and the Project harmless against, and
will reimburse Buyer (or the Project if Buyer so requests) on demand for:
 
(A)  
any and all tax deficiencies in any jurisdiction in respect of federal, state,
local and foreign sales, use, income or franchise tax or taxes based on or
measured by income, including any interest or penalties thereon and legal fees
and expenses incurred by Buyer and the Project with respect to the taxable year
ended December 31, 2010, and all prior taxable years; and

 
(B)  
any and all such taxes, interest, penalties and legal fees and expenses in
respect of the period from January 1, 2009 up to and including the Closing Date,
but only to the extent that such deficiencies, taxes, interest, penalties and
legal fees and expenses exceed, in the aggregate, the amount of the aggregate
reserves for such taxes, if any, shown as liabilities on the Closing Balance
Sheet.

 
The indemnity provided for in this Section 4.3 shall be independent of and in
addition to any other indemnity provision of this Agreement and, anything in
this Agreement to the contrary notwithstanding [including Section 4.4B)(ii)
hereof], shall survive indefinitely.
 
Page 10 – Sayab Wind Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
4.4.  
Conditions of Indemnification.

 
With respect to any actual or potential claim, any written demand, the
commencement of any action, or the occurrence of any other event which involves
any matter or related series of matters (a "Claim") against which a party hereto
is due to be indemnified (the "Indemnified Party") by the other party (the
"Indemnifying Party") under Sections 4.1, 4.2 or 4.3 hereof:
 
(A)  
Promptly (and in no event no more than 30 days) after (i) Seller (if Seller are
the Indemnified Party), or (ii) the President of the Buyer or the Project (if
Buyer or the Project is the Indemnified Party) first receives written documents
pertaining to the Claim, or if such Claim does not involve a third party Claim
(a "Third Party Claim"), promptly (and in no event no more than 30 days) after
(i) Seller (if Seller are the Indemnified Party), or (ii) the President of the
Buyer or the Project (if Buyer or the Project is the Indemnified Party) first
has actual knowledge of such Claim, the Indemnified Party shall give notice to
the Indemnifying Party of such Claim in reasonable detail and stating the amount
involved, if known, together with copies of any such written documents.

 
(B)  
The Indemnifying Party shall have no obligation to indemnify the Indemnified
Party with respect to any Claim if the Indemnified Party fails to give the
notice with respect thereto in accordance with Section 4.4(A) hereof.

 
(C)  
If the Claim involves a Third Party Claim, then the Indemnifying Party shall
have the right, at its sole cost, expense and ultimate liability regardless of
the outcome, and through counsel of its choice (which counsel shall be
reasonably satisfactory to the Indemnified Party), to litigate, defend, settle
or otherwise attempt to resolve such Third Party Claim; provided, however, that
if in the Indemnified Party's reasonable judgment a conflict of interest may
exist between the Indemnified Party and the Indemnifying Party with respect to
such Third Party Claim, then the Indemnified Party shall be entitled to select
counsel of its own choosing, reasonably satisfactory to the Indemnifying Party,
in which event the Indemnifying Party shall be obligated to pay the fees and
expenses of such counsel.  Notwithstanding the preceding sentence, the
Indemnified Party may elect, at any time and at the Indemnified Party's sole
cost, expense and ultimate liability, regardless of the outcome, and through
counsel of its choice, to litigate, defend, settle or otherwise attempt to
resolve such Third Party Claim.  If the Indemnified Party so elects (for reasons
other than the Indemnifying Party's failure or refusal to provide a defense to
such Third Party Claim), then the Indemnifying Party shall have no obligation to
indemnify the Indemnified Party with respect to such Third Party Claim, but such
disposition will be without prejudice to any other right the Indemnified Party
may have to indemnification under Section 4.1, 4.2 or 4.3 hereof, regardless of
the outcome of such Third Party Claim.  If the Indemnifying Party fails or
refuses to provide a defense to any Third Party Claim, then the Indemnified
Party shall have the right to undertake the defense, compromise or settlement of
such Third Party Claim, through counsel of its choice, on behalf of and for the
account and at the risk of the Indemnifying Party, and the Indemnifying Party
shall be obligated to pay the costs, expenses and attorney's fees incurred by
the Indemnified Party in connection with such Third Party Claim.  In any event,
Buyer, the Project and Seller shall fully cooperate with each other and their
respective counsel in connection with any such litigation, defense, settlement
or other attempted resolution.

 
Page 11 – Sayab Wind Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
4.5.  
Taxes and Expenses.

 
(A)  
Seller hereby covenant and agree to assume and pay all taxes arising from or
relating to the transactions as contemplated by this Agreement.  Except as
otherwise specifically provided for in this Agreement, Seller shall be
individually responsible for and shall personally pay all costs, liabilities and
other obligations incurred by Seller in connection with the performance of and
compliance with all transactions, agreements and conditions contained in this
Agreement to be performed or complied with by Seller, including legal and
accounting fees.  In no event shall any of such taxes, costs, liabilities or
other obligations be paid by or incurred on behalf of the Project.

 
(B)  
Except as otherwise specifically provided for in this Agreement, Buyer will
assume and pay all costs, liabilities and other obligations incurred by Buyer in
connection with the performance of and compliance with all transactions,
agreements and conditions contained in this Agreement to be performed or
complied with by Buyer, including legal and accounting fees.

 
4.6.  
Exclusive Dealing.

 
(A)  
Prior to the termination of this Agreement, Seller shall not authorize or
permit, and shall not allow the Project or any officer, director or employee of,
or any investment banker, attorney or other advisor or representative of any of
the foregoing, to (i) solicit or initiate or encourage the submission of any
Acquisition Proposal (as herein defined) or (ii) participate in any discussions
or negotiations regarding, or furnish to any person any information with respect
to or take any other action to facilitate any inquiries or the making of any
proposal that constitutes, or may reasonable be expected to lead to any
Acquisition Proposal.  For purposes of this Agreement, “Acquisition Proposal”
means any inquiry about or proposal for the acquisition to purchase of a
substantial amount of assets of the Project or any type of exchange offer or
other offer that if consummated would result in any person beneficially owning
any equity interest in the Project, or any merger, consolidation, business
combination, sale of any material assets, recapitalization, liquidation,
dissolution or similar transaction involving the Project (or equity securities
thereof) other than transactions contemplated by this Agreement, or any other
transaction the consummation of which would reasonable be expected to impede,
interfere with, prevent or materially delay the transaction contemplated by this
Agreement, or which would reasonably be expected to dilute materially the
benefits to Buyer of the transaction contemplated by this Agreement.

 
Page 12 – Sayab Wind Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
(B)  
During the term of this Agreement, Seller shall not, nor permit the Project to,
(i) approve or recommend, consider or evaluate or cause to be considered or
evaluated, any Acquisition Proposal or (ii) enter into any agreement or
understanding with respect to any Acquisition Proposal.  Seller acknowledge and
agree that they are not required or obligated in order to comply with any
fiduciary or other duty to review, consider or take any action with respect to
any Acquisition Proposal (including, without limitation, any action prohibited
by this Section) during the term of this Agreement.

 
4.7.  
Public Announcements.

 
Neither Seller nor Buyer will at any time, without the prior written consent of
the other, make any announcement, issue any press release or make any statement
with respect to this Agreement or any of the terms or conditions hereof except
as may be necessary to comply with any law, regulation or order; provided,
however, that subsequent to the Closing Buyer may disclose the consummation of
the transaction herein contemplated without the consent of the Seller.
 
5.0  
Conditions of Closing.

 
5.1.  
Buyer’s Conditions of Closing.

 
The obligation of Buyer to purchase and pay for the Project shall be subject to
and conditioned upon the satisfaction (or waiver by Buyer) at the Closing of
each of the following conditions:
 
All representations and warranties of Seller contained in this Agreement and the
Schedules hereto shall be true and correct at and as of the Closing Date, Seller
shall have performed all agreements and covenants and satisfied all conditions
on its part to be performed or satisfied by the Closing Date pursuant to the
terms of this Agreement, and Buyer shall have received a certificate of the
Seller dated the Closing Date to such effect.
 
(A)  
There shall have been no material adverse change since the date of the Unaudited
Balance Sheet in the financial condition, business or affairs of the Project,
and the Project shall not have suffered any material loss (whether or not
insured) by reason of physical damage caused by fire, earthquake, accident or
other calamity which materially affects the value of its assets, properties or
business, and Buyer shall have received a certificate of the Seller dated the
Closing Date to such effect.

 
(B)  
Seller shall have delivered to Buyer evidence, satisfactory to the Buyer in the
sole and exclusive judgment of Buyer, of the Project's certifying as of a date
reasonably close to the Closing Date that the Project has filed all required
reports, paid all required fees and taxes, and is, as of such date, in good
standing and authorized to transact business.

 
Page 13 – Sayab Wind Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
(C)  
Seller shall have delivered to Buyer certificates and other instruments together
with all other documents necessary or appropriate to validly transfer the
Project to Buyer free and clear of all security interests, liens, encumbrances
and adverse claims.

 
(D)  
Neither any investigation of the Project by Buyer, nor the Schedules attached
hereto or any supplement thereto nor any other document delivered to Buyer as
contemplated by this Agreement, shall have revealed any facts or circumstances
which, in the sole and exclusive judgment of Buyer and regardless of the cause
thereof, reflect in an adverse way on the Project or its financial condition,
assets, liabilities (absolute, accrued, contingent or otherwise), reserves,
business, operations or prospects.

 
(E)  
The approval and all consents from third parties and governmental agencies
required to consummate the transactions contemplated hereby shall have been
obtained.

 
(F)  
No suit, action, investigation, inquiry or other proceeding by any governmental
body or other person or legal or administrative proceeding shall have been
instituted or threatened which questions the validity or legality of the
transactions contemplated hereby.

 
(G)  
As of the Closing, there shall be no effective injunction, writ, preliminary
restraining order or any order of any nature issued by a court of competent
jurisdiction directing that the transactions provided for herein or any of them
not be consummated as so provided or imposing any conditions on the consummation
of the transactions contemplated hereby, which is unduly burdensome on Buyer.

 
As of the Closing, there shall have been no material adverse change in the
amount of issued and outstanding common stock of the Project.
 
5.2.  
Seller’s Conditions of Closing.

 
The obligation of Seller to sell the Project shall be subject to and conditioned
upon the satisfaction (or waiver by Seller) at the Closing of each of the
following conditions:
 
(A)  
All representations and warranties of Buyer contained in this Agreement shall be
true and correct at and as of the Closing Date and Buyer shall have performed
all agreements and covenants and satisfied all conditions on its part to the
performed or satisfied by the Closing Date pursuant to the terms of this
Agreement.

 
(B)  
Buyer shall have effected payment of the Purchase Price in accordance with
Section 1.3 of this Agreement by delivering to Seller certificates and other
instruments representing Buyer’s Shares, duly endorsed for transfer or
accompanied by appropriate stock powers (in either case executed in blank or in
favor of Seller with the execution thereof guaranteed by a bank or trust),
together with all other documents necessary or appropriate to validly transfer
the Buyer’s Shares to Seller free and clear of all security interests, liens,
encumbrances and adverse claims.

 
Page 14 – Sayab Wind Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
Buyer shall have delivered to Seller a Certificate of its corporate Secretary
certifying:
 
Resolutions of its Board of Directors authorizing execution of this Agreement
and the execution, performance and delivery of all agreements, documents and
transactions contemplated hereby; and
 
The incumbency of its officers executing this Agreement and all agreements and
documents contemplated hereby.
 
(C)  
The approval and all consents from third parties and governmental agencies
required to consummate the transactions contemplated hereby shall have been
obtained.

 
(D)  
No suit, action, investigation, inquiry or other proceeding by any governmental
body or other person or legal or administrative proceeding shall have been
instituted or threatened which questions the validity or legality of the
transactions contemplated hereby.

 
(E)  
As of the Closing, there shall be no effective injunction, writ, preliminary
restraining order or any order of any nature issued by a court of competent
jurisdiction directing that the transactions provided for herein or any of them
not be consummated as so provided or imposing any conditions on the consummation
of the transactions contemplated hereby, which is unduly burdensome on Seller.

 
As of the Closing, there shall have been no material adverse change in the
amount of issued and outstanding common stock of Buyer.
 
6.0  
Termination.

 
6.1.  
Methods of Termination.

 
The transactions contemplated herein may be terminated and/or abandoned at any
time before or after approval thereof by Seller and Buyer, but not later than
the Closing:
 
6.1.1.  
By mutual consent of Buyer and Seller; or

 
6.1.2.  
By Buyer, if any of the conditions provided for in Section 5.1 hereof shall not
have been met or waived in writing by Buyer at or prior to Closing; or

 
6.1.3.  
By Seller, if any of the conditions provided for in Section 5.2 hereof shall not
have been met or waived in writing by Seller at or prior to Closing.

 
6.2.  
Procedure Upon Termination.

 
In the event of termination by Buyer or Seller, as applicable, pursuant to
Section 6.1 hereof, written notice thereof shall forthwith be given to the other
party and the transactions contemplated by this Agreement shall be terminated
without further action by Buyer or Seller.  If the transactions contemplated by
this Agreement are so terminated:
 
Page 15 – Sayab Wind Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
6.2.1.  
Each party will redeliver all documents, work papers and other material of any
other party relating to the transactions contemplated hereby, whether so
obtained before or after the execution of this Agreement, to the party
furnishing the same; and

 
6.2.2.  
No party hereto shall have any liability or further obligation to any other
party to this Agreement except that if such termination is a result of the
failure of any condition set forth in (i) Sections 5.1(A) through 5.1(F) and
5.1(I) hereof, then Buyer shall be entitled to recover from Seller all
out-of-pocket costs which Buyer has incurred (including reasonable attorney's
fees, accounting fees and expenses); and (ii) Sections 5.2(A) through 5.2(D)
hereof, then Seller shall be entitled to recover from Buyer all out-of-pocket
costs which Seller has incurred (including reasonable attorney's fees,
accounting fees and expenses).

 
7.0  
Miscellaneous.

 
7.1.  
Notices.

 
All notices or other communications required or permitted to be given hereunder
shall be in writing and shall be deemed given to a party when: delivered by hand
or by a nationally recognized overnight courier service  (costs prepaid), sent
by facsimile with confirmation of transmission by the transmitting equipment,
or; received or rejected by the addressee, if sent by certified mail, postage
prepaid and return receipt requested, in each case to the following:
 
If to Buyer:             ENERGIA RENOVABLE HONDRUAS, S.A.
 
________________________
 
________________________
 
________________________
 
Attention: Dan Rios, President
 
If to Seller:              Minerco Resources, Inc.
 
16225 Park Ten Place Dr., Suite 500
 
Houston, Texas 77084
 
Attention: V. Scott Vanis, President
 
7.2.  
Execution of Additional Documents.

 
The parties hereto will at any time, and from time to time after the Closing
Date, upon request of the other party, execute, acknowledge and deliver all such
further acts, deeds, assignments, transfers, conveyances, powers of attorney and
assurances as may be reasonably required to carry out the intent of this
Agreement, and to transfer and vest title to the Project being transferred
hereunder, and to protect the right, title and interest in and enjoyment of all
of the Project sold, granted, assigned, transferred, delivered and conveyed
pursuant to this Agreement; provided, however, that this Agreement shall be
effective regardless of whether any such additional documents are executed.
 
Page 16 – Sayab Wind Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
7.3.  
Binding Effect; Benefits.

 
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, successors, executors, administrators
and assigns.  Notwithstanding anything contained in this Agreement to the
contrary, nothing in this Agreement, expressed or implied, is intended to confer
on any person other than the parties hereto or their respective heirs,
successors, executors, administrators and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement.
 
7.4.  
Entire Agreement.

 
This Agreement, together with the Exhibits, Schedules and other documents
contemplated hereby, constitute the final written expression of all of the
agreements between the parties, and is a complete and exclusive statement of
those terms.  It supersedes all understandings and negotiations concerning the
matters specified herein.  Any representations, promises, warranties or
statements made by either party that differ in any way from the terms of this
written Agreement and the Exhibits, Schedules and other documents contemplated
hereby, shall be given no force or effect.  The parties specifically represent,
each to the other, that there are no additional or supplemental agreements
between them related in any way to the matters herein contained unless
specifically included or referred to herein.  No addition to or modification of
any provision of this Agreement shall be binding upon any party unless made in
writing and signed by all parties.
 
7.5.  
Choice of Law; Venue; Jurisdiction; Attorneys’ Fees.

 
The parties acknowledge and agree that this Agreement has been made in Texas,
and that it shall be governed by, construed, and enforced in  accordance with
the laws of the State of Texas, without reference to its conflicts of laws
principles.  The parties also acknowledge and agree that any action or
proceeding arising out of or relating to this Agreement or the enforcement
thereof shall be brought in the Harris County Superior Court, and each of the
parties irrevocably submits to the exclusive jurisdiction of that Court in any
such action or proceeding, waives any objection the party may now or hereafter
have to venue or to convenience of forum, agrees that all claims in respect of
such action or proceeding shall be heard and determined only in that Court, and
agrees not to bring any action or proceeding arising out of or relating to this
Agreement or the enforcement hereof in any other court.  The parties also
acknowledge and agree that either or both of them may file a copy of this
paragraph with any court as written evidence of the knowing, voluntary and
bargained agreement between the parties irrevocably to waive any objections to
venue or convenience of forum, or to personal or subject matter
jurisdiction.  The parties also acknowledge and agree that any action or
proceeding referred to above may be served on any party anywhere in the world
without any objection thereto.  The parties also acknowledge and agree that the
prevailing party in any such action or proceeding shall be awarded the party’s
reasonable attorneys’ fees and costs (including, but not limited to, costs of
court).
 
Page 17 – Sayab Wind Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
7.6.  
Fair Meaning.

 
The parties agree that the wording of this Agreement shall be construed as a
whole according to its fair meaning, and not strictly for or against any of the
parties to this Agreement, including the party responsible for drafting the
Agreement.
 
7.7.  
Mutual Drafting.

 
The parties hereto acknowledge and agree that they are sophisticated and have
been represented by attorneys who have carefully negotiated the provisions of
this Agreement. As a consequence, the parties also agree that they do not intend
that the presumptions of any laws or rules relating to the interpretation of
contracts against the drafter of any particular clause should be applied to this
Agreement and therefore waive their effect.
 
7.8.  
Jurisdiction, Service of Process.

 
Any action or proceeding arising out of or relating to this Agreement shall be
governed by Section 7.5 of this Agreement, and each of the parties irrevocably
submits to the exclusive jurisdiction of each court identified therein in any
such action or proceeding; waives any objection the party may now or hereafter
have to venue or to convenience of forum; agrees that all claims in respect of
the action or proceeding shall be heard and determined only in any such court;
and agrees not to bring any action or proceeding arising out of or relating to
this Agreement or any transaction contemplated hereby in any other court.  The
parties agree that either or both of them may file a copy of this paragraph with
any court as written evidence of the knowing, voluntary and bargained agreement
between the parties irrevocably to waive any objections to venue or to
convenience of forum.  Process in any action or proceeding referred to in the
first sentence of this Section 10 may be served on any party anywhere in the
world.
 
7.9.  
Survival.

 
All of the terms, conditions, warranties and representations contained in this
Agreement shall survive the Closing.
 
7.10.  
Counterparts.

 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.
 
7.11.  
Headings.

 
Headings of the Articles and Sections of this Agreement are for the convenience
of the parties only, and shall be given no substantive or interpretive effect
whatsoever.
 
7.12.  
Waivers.

 
Either Buyer or Seller may, by written notice to the other, (i) extend the time
for the performance of any of the obligations or other actions of the other
under this Agreement; (ii) waive any inaccuracies in the representations or
warranties of the other contained in this Agreement or in any document delivered
pursuant to this Agreement; (iii) waive compliance with any of the conditions or
covenants of the other contained in this Agreement; or (iv) waive performance of
any of the obligations of the other under this Agreement.  Except as provided in
the preceding sentence, no action taken pursuant to this Agreement, including
without limitation any investigation by or on behalf of any party, shall be
deemed to constitute a waiver by the party taking such action of compliance with
any representations, warranties, covenants or agreements contained in this
Agreement.  The waiver by any party hereto of a breach of any provision
hereunder shall not operate or be construed as a waiver of any prior or
subsequent breach of the same or any other provision hereunder.
 
Page 18 – Sayab Wind Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
 
7.13.  
Merger of Documents.

 
This Agreement and all agreements and documents contemplated hereby constitute
one agreement and are interdependent upon each other in all respects
 
7.14.  
Incorporation of Exhibits and Schedules.

 
All Exhibits and Schedules attached hereto are by this reference incorporated
herein and made a part hereof for all purposes as if fully set forth herein.
 
7.15.  
Severability.

 
If for any reason whatsoever, any one or more of the provisions of this
Agreement shall be held or deemed to be inoperative, unenforceable or invalid as
applied to any particular case or in all cases, such circumstances shall not
have the effect of rendering such provision invalid in any other case or of
rendering any of the other provisions of this Agreement inoperative,
unenforceable or invalid.
 
7.16.  
Assignability.

 
Neither this Agreement nor any of the parties' rights hereunder shall be
assignable by any party hereto without the prior written consent of the other
parties hereto.
 
7.17.  
Binding on Successors and Assigns.

 
This Agreement shall be binding on and shall inure to the benefit of each party,
its successors, and assigns.  This Agreement and the rights and obligations
hereunder shall not be assignable or transferable by either party without the
prior written consent of the other party.
 
7.18.  
Third-Party Beneficiaries.

 
This Agreement is for the sole benefit of the parties hereto and their permitted
successors or assigns, and nothing herein expressed or implied shall give or be
construed to give to any person, other than the parties hereto and such
successors or assigns, any legal or equitable rights, remedy or claim hereunder.
 
7.19.  
Authority of Signers.

 
The parties represent and warrant that the person whose signature is set forth
below on behalf of a party is fully authorized to execute this Agreement on
behalf of that party.
 
Page 19 – Sayab Wind Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS HEREOF, The Parties have caused this Asset Purchase Agreement to be
duly executed and caused the same to be delivered on the Effective Date first
written above.
 
SELLER:
 
ENERGIA RENOVABLE HONDURAS S.A., a Honduran Corporation
 
By: /s/ Dan Rios                                
             Dan Rios
Its:        President
 
BUYER:
 
MINERCO RESOURCES, INC., a Nevada Corporation
 
MINERCO HONDURAS S.A., a Honduran Corporation
 
By: /s/ V. Scott Vanis                   
             V. Scott Vanis
Its:        President


 
Signature Page – Sayab Wind Project
 
Page 20 – Sayab Wind Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

Minerco Resources, Inc.         SAYAB Wind Project Overview

 
SCHEDULE 2.0  PROJECT DESCRIPTION
 
 

Project:                  SAYAB Potential:                     80 MW
Type:                      Wind Estimated Cost:          $ 256,000,000    
 Location:       San Marcos de Colon, Honduras
US$ / MWh:            $ 2,200,000
Status:             Feasibility Study Construction Start:     2012

 
Project Detail:
 
The SAYAB Wind Farm Project (hereinafter the “Project”) is a 80,000 kWh (80 MWh)
wind project. The Project consists of the installation of approximately seventy
(70) wind turbines, ranging from capacities of 1 MW to 1.5 MW each.
 
The Project was originated by ERHSA, a Honduran Company. In November 2010
Minerco Resources entered into an exclusive agreement to evaluate the
acquisition of up to 90% of the Project’s right, title and interest.
 
This project is located in the southern portion of Honduras, in the Municipality
of San Marcos de Colon, This area has one of the most attractive wind densities
in all of Central America, The land has excellent topographic conditions
suitable for the generation and construction of up to 200 MWh in wind generated
energy.
 
Access to well maintained roads is a benefit, and the largest southern port in
Honduras is also nearby. The Project is also nearby to bordering El Salvador and
Nicaragua. Central American Electric Interconnection System (SIEPAC) has a
future planned inter-state, inter-country transmission line very close to the
Project location.
 
In December, 2010, the Project secured the 1,360 manzanas (2,285 acres) needed
to develop the Project. The lands were secured under a two year lease agreement
with option to extend lease and/or purchase necessary land for pre-determined
price.
 

Confidential    Page 21 of 36 For Informational Purposes Only

 
 
 

--------------------------------------------------------------------------------

 
 

Minerco Resources, Inc.         SAYAB Wind Project Overview

                                                       
Project Status:
 
Complete:               Pre-Study, Land secured under lease contract
 
 
In Process:        Socialization, Feasibility Study, Environmental Impact Study

 
Remaining:
Topography Study, Interconnect Study, National Commission Energy (CNE) Approval,
30 Year Operations Contract, Water Contract , Environmental License , Secretary
of Natural Resources & Environment (SERNA) Final Approval, Interconnect Permit,
PPA, Congressional Approval

 
Project Highlights:
 
The Project is certified for Carbon Development Mechanism (CDM) which translates
to Carbon Emission Reduction (CER) Credits. CERs total over 150,000 tons CO2 per
year from generation and forestation.
 
With future interconnection into SIEPAC transmission line, the Project will have
multiple sales point and sales price options.
 
The Project is scalable; ie. Project has flexibility to be constructed in
multiple phases over many years depending on cash flows, interconnection options
and additional generation feasibility.
 

Confidential    Page 22 of 36 For Informational Purposes Only

 
 
 

--------------------------------------------------------------------------------

 

[img005.jpg]
 
[img006.jpg]
 
Page 23 – Sayab Wind Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 


SCHEDULE 2.6   AFFILIATED ENTITIES OF THE PROJECT


 

 
 
Page 24 – Sayab Wind Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 2.8   JURISDICTIONS WHERE THE PROJECT IS LICENSED TO DO BUSINESS


Whole of Honduras
 
 
 
 

 Page 25 – Sayab Wind Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2.12  UNDISCLOSED LIABILITIES


None
 
 
 
 
Page 26 – Sayab Wind Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 2.5  REAL PROPERTY OWNED/LEASED BY THE PROJECT

 
 
 
 
Page 27 – Sayab Wind Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.17 REAL ESTATE AND LEASES


 
 
 
Page 28 – Sayab Wind Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.18  LIST OF CONTRACTS AND OTHER DATA


 


 
 
 
Page 29 – Sayab Wind Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2.19  BUSINESS PROPERTY RIGHTS


 
None
 


 
Page 30 – Sayab Wind Asset Purchase Agreement 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.22  PENDING LITIGATION


 
 
 
 
 
Page 31 – Sayab Wind Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 2.23  BANK ACCOUNTS


 
 
 
 
Page 32 – Sayab Wind Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2.25  INSURANCE POLICIES

 
 
 
 
Page 33 – Sayab Wind Asset Purchase Agreement
 
 